Nebraska Advance Sheets
194	289 NEBRASKA REPORTS



establish that he was the first aggressor. Consequently, its
exclusion was harmless error. We reverse the decision of the
Court of Appeals and remand the cause with direction that the
relevant convictions and sentences be reinstated.
                     R eversed and remanded with direction.



          Larry L. Rice, appellant and cross-appellee, v.
           Joe K. Bixler and Bonnie L. Bixler Szidon,
               appellees and cross-appellants, and
             Donald M. McDowell et al., appellees.
                                    ___ N.W.2d ___

                       Filed October 3, 2014.     No. S-13-699.

 1.	 Equity: Appeal and Error. On appeal from an equity action, an appellate court
     tries factual questions de novo on the record and, as to questions of both fact and
     law, is obligated to reach a conclusion independent of the conclusion reached by
     the trial court.
 2.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment was granted, and gives that party the benefit of all reasonable
     inferences deducible from the evidence.
 3.	 Statutes. Statutory interpretation presents a question of law.
 4.	 Mines and Minerals: Title. In general, dormant mineral statutes were enacted to
     address title problems that developed after mineral estates were fractured.
 5.	 Statutes: Intent: Appeal and Error. In interpreting the requirements of a statute,
     an appellate court looks to the intent and purpose of the statute.
 6.	 Statutes. Statutory language is to be given its plain and ordinary meaning.
 7.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court’s duty in
     discerning the meaning of a statute is to determine and give effect to the purpose
     and intent of the Legislature as ascertained from the entire language of the statute
     considered in its plain, ordinary, and popular sense.
 8.	 Statutes: Words and Phrases. As a general rule, the word “shall” in a statute is
     considered mandatory and is inconsistent with the idea of discretion.
 9.	 Statutes: Appeal and Error. An appellate court must not read anything plain,
     direct, and unambiguous out of a statute.

  Appeal from the District Court for Sioux County: Travis P.
O’Gorman, Judge. Affirmed in part, and in part reversed and
remanded with directions.
                   Nebraska Advance Sheets
	                        RICE v. BIXLER	195
	                       Cite as 289 Neb. 194

  Daniel H. Skavdahl, of Skavdahl, Edmund & Stecher Law
Offices, for appellant.
  John F. Simmons, of Simmons Olsen Law Firm, P.C., for
appellees.
  Wright, Connolly, Stephan, McCormack, Miller-Lerman,
and Cassel, JJ.
    Wright, J.
                      NATURE OF CASE
   The surface owner of various tracts of land in Sioux
County, Nebraska, sued the alleged owners of the severed
mineral interests in those tracts under Nebraska’s “dor-
mant mineral statutes,” Neb. Rev. Stat. §§ 57-228 to 57-231
(Reissue 2010).
   All of the alleged mineral owners involved in this appeal
filed verified claims to the mineral interests prior to the action
commenced by the surface owner. Both sides moved for sum-
mary judgment. The district court determined that the alleged
mineral owners had either strictly complied or substantially
complied with the requirements of § 57-229 to exercise pub-
licly the right of ownership of the severed mineral interests.
It concluded the alleged mineral owners had not forfeited
their mineral interests, except for one of the claims. It found
that such claim failed to reference the source of the deed
or other instrument under which the mineral interests were
claimed. The surface owner appeals, and two of the alleged
mineral owners cross-appeal as to the mineral interests that
were terminated.
                     SCOPE OF REVIEW
   [1] On appeal from an equity action, an appellate court tries
factual questions de novo on the record and, as to questions of
both fact and law, is obligated to reach a conclusion indepen-
dent of the conclusion reached by the trial court. Gibbs Cattle
Co. v. Bixler, 285 Neb. 952, 831 N.W.2d 696 (2013).
   [2] In reviewing a summary judgment, an appellant court
views the evidence in the light most favorable to the party
    Nebraska Advance Sheets
196	289 NEBRASKA REPORTS



against whom the judgment was granted, and gives that party
the benefit of all reasonable inferences deducible from the evi-
dence. Green v. Box Butte General Hosp., 284 Neb. 243, 818
N.W.2d 589 (2012).
   [3] Statutory interpretation presents a question of law.
Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013).

                             FACTS
   Larry L. Rice is the surface owner of the land in question.
He claims that the alleged owners of the severed mineral
interests named herein have abandoned their interests, because
they did not comply with the requirements of § 57-229.
Prior to the time this action was commenced, Joe K. Bixler;
Bonnie L. Bixler Szidon; Charles Albert Cunningham, Jr.;
Richard Bixler Cunningham; John H. McDowell; and Donald
M. McDowell (defendants) filed verified claims to the severed
mineral interests of the real estate owned by Rice.
   Some, but not all, of the mineral interests in question were
owned by Delia Bixler during her lifetime. She died intestate,
and her heirs at law were John Bixler and Charles Bixler, her
sons; LaVerna Reardon and Joan Cunningham, her daughters;
and John McDowell and Donald McDowell, her grandsons.
A final decree entered in the county court for Sioux County
transferred all of her mineral interests to her heirs.
   Joe Bixler and Bonnie Bixler Szidon received their mineral
interests from Charles Bixler and his wife by two recorded
deeds. Joe Bixler and Bonnie Bixler Szidon filed two verified
claims on January 26, 2011, one for a small interest and one
for a large interest. The smaller of the two claims was filed
in the office of the Sioux County clerk/register of deeds in
“Book A-61 of Miscell[aneous,] Page 635.” The larger claim
was filed in “Book A-61 of Miscell[aneous,] Page 634.” Both
verified claims describe the land and the nature of the inter-
est claimed, provide the claimants’ names and addresses, and
state that they claimed the interest and do not intend to aban-
don it.
   The smaller interest of Joe Bixler and Bonnie Bixler
Szidon’s claim includes a statement that the “interest is based
on a Mineral Deed issued 13 August 1981 (BOOK A-15 Page
                  Nebraska Advance Sheets
	                        RICE v. BIXLER	197
	                       Cite as 289 Neb. 194

66).” The larger interest does not include this language and
does not cite to any document that identifies the deed or other
instrument under which the interest was claimed.
   Charles Cunningham and Richard Cunningham are the heirs
of the estate of Joan Cunningham, whose will was admitted to
probate July 29, 1993, in Mobile County, Alabama.
   Richard Cunningham filed a verified claim in the office of
the Sioux County clerk/register of deeds on January 31, 2011,
in “Book A-61 of Miscell[aneous,] Page 648.” The claim
states that it is intended to be a “verified claim of severed
interests . . . of an undivided 10%(ten) percent interest in all
oil, gas and other minerals that may be produced from” the
described land. It states the name and address of the person
claiming the interest and states that the claimant “makes con-
tinued claim to this interest and has no intention of abandon-
ing the interests.”
   Charles Cunningham filed two verified claims. The first claim
was filed January 24, 2011, in “Book A-61 of Miscell[aneous,]
Page 633.” The second claim was filed February 7, 2011,
in “Book A-61 of Miscell[aneous,] Page 657.” Both claims
included statements similar in substance to those contained in
the claim filed by Richard Cunningham.
   The Cunninghams’ verified claims provide no reference
to a deed or other conveyance recorded in Sioux County
under which their interest was claimed. Instead, they include
documents that trace their interest from their mother, Joan
Cunningham, through her will probated in Mobile County,
Alabama. These statements were offered and received at the
hearing on the motions for summary judgment.
   As stated above, John McDowell and Donald McDowell
received their mineral interest from the estate of Delia Bixler.
John McDowell and Donald McDowell filed verified claims
in the office of the Sioux County clerk/register of deeds
on January 21 and February 14, 2011. The claims of the
McDowells were filed in “Book A-61 of Miscell[aneous,] Page
632,” and in “Book A-62 of Miscell[aneous,] Page 1.” They
both identify the document as a “verified claim of several
[sic] interests . . . of an undivided 1/10 [interest in] mineral
rights to all oil, gas and other minerals that may be produced
    Nebraska Advance Sheets
198	289 NEBRASKA REPORTS



from” the described land. They state the name and address
of the person claiming the interest and state that the claimant
“intends to claim this interest and has no intention of abandon-
ing the claim.”
   The claims of the McDowells state that the interest was con-
veyed from the estate of Delia Bixler and is based on a “Joint
Tenancy Mineral Deed” that was issued on December 17,
1958. The record does not contain a “Joint Tenancy Mineral
Deed” of record in Sioux County.
   All parties moved for summary judgment. At the hearing on
the motions, Rice offered no evidence. The defendants offered
the verified claims described above. They also offered the
mineral deeds from Charles Bixler and his wife to Joe Bixler
and Bonnie Bixler Szidon recorded in “Book A-14 of Deeds[,]
Page 537-538,” and “Book A-15 of Deeds[,] Page 66,” in
Sioux County, and the “Last Will and Testament” and “Letters
Testamentary” of the estate of Joan Cunningham.
   The district court determined that all the defendants had
filed verified claims but that some of the claims filed did not
strictly comply with the statutes. The court concluded that the
doctrine of substantial compliance could be applied to those
claims that did not strictly comply with the requirements of
§ 57-229(3). Relying on Gibbs Cattle Co. v. Bixler, 285 Neb.
952, 831 N.W.2d 696 (2013), the court determined that all pro-
visions of the dormant mineral statutes should be construed in
favor of the mineral owner. It also concluded that our decision
in Gibbs Cattle Co. mandated that substantial compliance with
the statutes was sufficient.
   The district court then analyzed the verified claims filed by
the parties. The court determined that the claims of Charles
Cunningham and Richard Cunningham, the claims of John
McDowell and Donald McDowell, and the smaller claim of
Joe Bixler and Bonnie Bixler Szidon all substantially com-
plied with the statutes, and it dismissed the action against
those parties. However, the court determined that Joe Bixler
and Bonnie Bixler Szidon’s larger claim, filed in “Book A-61
of Miscell[aneous,] Page 634,” failed to protect their mineral
interest because it did not reference the deed or other instru-
ment under which the interest was claimed. The court granted
                   Nebraska Advance Sheets
	                        RICE v. BIXLER	199
	                       Cite as 289 Neb. 194

summary judgment in favor of Rice as to the larger claim and
terminated and extinguished the mineral interests of Joe Bixler
and Bonnie Bixler Szidon in the larger claim.
   Rice appealed the decision of the district court overruling
his motions for summary judgment and dismissing his actions
as above described. Joe Bixler and Bonnie Bixler Szidon cross-
appealed the summary judgment against them as to the larger
of their verified claims. The defendants filed a petition to
bypass, which we granted.

                 ASSIGNMENTS OF ERROR
   On appeal, Rice assigns that the district court erred in fail-
ing to terminate the mineral interests of the Cunninghams and
the McDowells.
   On cross-appeal, Joe Bixler and Bonnie Bixler Szidon assign
that the district court erred in granting Rice’s motion for
summary judgment terminating their mineral interests in the
larger claim and in failing to grant their motion for sum-
mary judgment.

                           ANALYSIS
   The issue is whether the purported owners of the sev-
ered mineral interests have complied with the provisions
of Nebraska’s dormant mineral statutes. The defendants do
not claim that the statutory requirements were permissive,
but, rather, assert that they substantially complied with these
requirements. The ultimate question is whether strict compli-
ance with § 57-229 is required or whether substantial compli-
ance is sufficient.
   Section 57-229 provides:
         A severed mineral interest shall be abandoned unless
      the record owner of such mineral interest has within the
      twenty-three years immediately prior to the filing of the
      action provided for in sections 57-228 to 57-231, exer-
      cised publicly the right of ownership by . . . (3) recording
      a verified claim of interest in the county where the lands
      from which such interest is severed are located. Such a
      claim of interest shall describe the land and the nature
      of the interest claimed, shall properly identify the deed
    Nebraska Advance Sheets
200	289 NEBRASKA REPORTS



      or other instrument under which the interest is claimed,
      shall give the name and address of the person or persons
      claiming the interest, and shall state that such person or
      persons claim the interest and do not intend to abandon
      the same.
   We have addressed the dormant mineral statutes in recent
years. See, WTJ Skavdahl Land v. Elliott, 285 Neb. 971, 830
N.W.2d 488 (2013); Gibbs Cattle Co. v. Bixler, 285 Neb. 952,
831 N.W.2d 696 (2013); Peterson v. Sanders, 282 Neb. 711,
806 N.W.2d 566 (2011); Ricks v. Vap, 280 Neb. 130, 784
N.W.2d 432 (2010). However, those cases all addressed issues
outside the scope of a verified claim. The issues in those cases
concerned the status of the severed mineral interest in the
absence of a verified claim. We have not addressed a situation
in which the severed mineral interest owner filed a verified
claim and the surface owner contended that the verified claim
was not sufficient to protect the severed mineral interest.
   The defendants argue, and the district court agreed, that
given our precedent in regard to the dormant mineral stat-
utes, substantial compliance with the statutes was sufficient to
protect the interest of the severed mineral owner. The surface
owner, Rice, argues that strict compliance with the dormant
mineral statutes is required in order to protect the severed
rights or the owner risks forfeiture of those rights.
   [4] In general, dormant mineral statutes were enacted to
address title problems that developed after mineral estates
were fractured. Ricks v. Vap, supra. At common law, mineral
interests could not be abandoned. Id. Permanent or long-term
mineral interests could be created during a period of activity
in a particular industry, and those interests did not terminate
when the activity ceased. Id. As a result, the mineral estate
could be held by owners who had long since disappeared
from the area, leaving no trace. Id. When the record owner
of severed mineral interests could not be contacted, the dor-
mant interests could cloud the titles of surface owners and
hinder further development of the mineral estates. Id. The
Legislature sought to remedy some of those problems by
enacting statutes to reunite dormant mineral estates with sur-
face owners. Id.
                   Nebraska Advance Sheets
	                        RICE v. BIXLER	201
	                       Cite as 289 Neb. 194

   Any surface owner of the real estate from which a mineral
interest has been severed may sue in equity in the county
where the real estate or some part thereof is located to termi-
nate and extinguish the severed mineral interest if the court
shall find that the severed mineral interest has been abandoned.
See id. On appeal from an equity action, an appellate court
tries factual questions de novo on the record and, as to ques-
tions of both fact and law, is obligated to reach a conclusion
independent of the conclusion reached by the trial court. Gibbs
Cattle Co. v. Bixler, supra.
   In the case at bar, the district court relied upon Gibbs Cattle
Co. to reach its conclusion that substantial compliance with
the requirements of § 57-229 was sufficient. In Gibbs Cattle
Co., the issue was whether the “record owner” of mineral
interests included a person identified by the probate records
in the county where the interests were located. We concluded
that it did. We reasoned that equity abhors forfeitures and that
because the case sounded in equity, “if any doubt remains
as to the meaning of ‘record owner,’ it should be construed
against forfeiture.” Id. at 962, 831 N.W.2d at 703. Since
§ 57-229 did not define “record owner,” the question was
whether the person described in the records of the probate in
Sioux County was a record owner. But Gibbs Cattle Co. did
not address the requirements of § 57-229(3) for recording a
verified claim.
   The requirements for filing a verified claim to exercise
publicly the interest are not in doubt. If the severed mineral
owner elects to exercise publicly his or her interest by filing
a verified claim, such owner must meet the statutory require-
ments. The requirements are not difficult, and § 57-229 gives
the severed mineral owner ample time in which to comply
with such requirements. For the reasons set forth, we hold that
severed mineral owners must strictly comply with the statutory
requirements of § 57-229 and that the district court erred in
concluding that substantial compliance was sufficient.
   [5-7] Statutory interpretation presents a question of law,
Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013),
and our de novo review is guided by these legal principles.
In interpreting the requirements of a statute, we look to the
    Nebraska Advance Sheets
202	289 NEBRASKA REPORTS



intent and purpose of the statute. See Harvey v. Nebraska Life
& Health Ins. Guar. Assn., 277 Neb. 757, 765 N.W.2d 206
(2009). Statutory language is to be given its plain and ordinary
meaning. Ricks v. Vap, 280 Neb. 130, 784 N.W.2d 432 (2010).
Our duty in discerning the meaning of a statute is to determine
and give effect to the purpose and intent of the Legislature as
ascertained from the entire language of the statute considered
in its plain, ordinary, and popular sense. Id.
   So what must the owners of severed mineral interests do to
exercise publicly their rights of ownership? Our answer to this
question is based upon the purpose of § 57-229.
   As stated above, the purpose of the dormant mineral stat-
utes was to address title problems that developed after mineral
estates were fractured. Gibbs Cattle Co. v. Bixler, 285 Neb.
952, 831 N.W.2d 696 (2013); Peterson v. Sanders, 282 Neb.
711, 806 N.W.2d 566 (2011). The text of the dormant min-
eral statutes also demonstrates that the Legislature balanced
this purpose with protecting the owners’ property rights. The
dormant mineral statutes have a dual purpose: to clear title
records and protect identifiable rights. Gibbs Cattle Co. v.
Bixler, supra.
   Each of the alleged mineral owners presents different argu-
ments as to how he or she exercised publicly his or her owner-
ship of the mineral interests in question. Each of these alleged
mineral owners argues that there is no material issue of fact,
and the owners assert that they have substantially complied
with the requirements of the dormant mineral statutes and that
substantial compliance is all the statute requires. Exercising
publicly the right of ownership by recording a verified claim
of interest has several requirements. See § 57-229. We examine
each of these requirements.
   The person recording the verified claim must be the record
owner. In Gibbs Cattle Co., the surface owner asked us to
limit the definition of “record owner” to the fee owner of
real property as shown in the records of the register of deeds
office in the county in which the business area is located. See
Neb. Rev. Stat. § 19-4017.01 (Reissue 2012). We declined that
limitation. Because the term was not defined in the statutes,
we referred to Black’s Law Dictionary, which defined a record
                   Nebraska Advance Sheets
	                        RICE v. BIXLER	203
	                       Cite as 289 Neb. 194

owner as “‘[a] property owner in whose name the title appears
in the public records.’” Gibbs Cattle Co., 285 Neb. at 959,
831 N.W.2d at 701. We held that the record owner of mineral
interests, as used in § 57-229, may be determined not only
from the register of deeds but also from the probate records
in the county where the interests are located. We reasoned that
including an owner identified through probate records in the
county where the interests were located was consistent with
the dormant mineral statutes’ purpose of clearing title records
and also protected the identifiable property rights. Because
this was an action in equity, we concluded that any doubt as to
the meaning of the term “record owner” should be construed
against forfeiture.
   But any construction of the term “record owner” to include
an owner whose interests were not recorded in the county
where the interests were located would not serve the purpose of
clearing title to dormant mineral interests in real estate located
in such county. And it is consistent with the statutory purpose
of preventing abandonment of mineral estates to require an
absent owner of dormant interests to actively exercise those
interests. Ricks v. Vap, 280 Neb. 130, 784 N.W.2d 432 (2010).
Section 57-229 expressly requires the record owner of such
minerals to exercise publicly the right of ownership by one of
the methods specified in the statute during the statutory period.
Ricks v. Vap, supra.
   There are different methods by which a record owner may
exercise publicly the right of ownership. See § 57-229. If the
record owner elects to proceed under § 57-229(3) by filing a
verified claim, the record owner must follow certain require-
ments. In interpreting these requirements, we determine and
give effect to the purpose and intent of the Legislature as ascer-
tained from the entire language of the statute considered in its
plain, ordinary, and popular sense. Ricks v. Vap, supra.
   [8] In the case at bar, the plain and ordinary meaning of the
term “shall” is mandatory. The term “shall” appears several
times in § 57-229 in describing what actions must be done
to exercise publicly the right of ownership. As a general rule,
the word “shall” in a statute is considered mandatory and is
inconsistent with the idea of discretion. McDougle v. State
    Nebraska Advance Sheets
204	289 NEBRASKA REPORTS



ex rel. Bruning, ante p. 19, ___ N.W.2d ___ (2014); Burns v.
Nielsen, 273 Neb. 724, 732 N.W.2d 640 (2007). If the stated
requirements for the filing of a verified claim were not man-
datory, the statute would serve no purpose and there would be
no clear statement of what the mineral owner must do. “Shall”
means that the record owner must comply with the require-
ments set forth in § 57-229(3).
    Strict compliance is mandatory and must be met prior to the
date the action is filed by the surface owner. The severed min-
eral owners cannot assert their claims by recording documents
after the surface owner’s action has commenced. A lesser stan-
dard would serve only to further cloud the title to the severed
mineral interests.
    We point out that the burden imposed by § 57-229 upon the
severed mineral owners is not great. And only two require-
ments provide for some diligence and effort by the mineral
owner. The owner must describe the land and the interest
claimed, as well as properly identify the deed or other instru-
ment under which the interest is claimed. Strict compliance
with such requirements is the responsibility of the owner, and
it is not an onerous burden.
    With that said, we address the requirements of § 57-229(3)
as they relate to the claims filed by the defendants.

                   Charles Cunningham and
                     Richard Cunningham
   Charles Cunningham and Richard Cunningham filed their
verified claims in the office of the Sioux County clerk/register
of deeds as above described. But the Cunninghams have not
established they are record owners of the interests described
in their verified claims. The record owner of the interests
described in their claims was Joan Cunningham, as shown
by the final decree in the matter of the estate of Delia Bixler
recorded in “BOOK A-1” in the office of the Sioux County
clerk/register of deeds, at pages 297-301.
   There is no evidence that the Cunninghams have filed
anything in the records of Sioux County that would prove
they are the record owners of the mineral interests located in
Sioux County. They claim through the last will and testament
                  Nebraska Advance Sheets
	                        RICE v. BIXLER	205
	                       Cite as 289 Neb. 194

of their mother, Joan Cunningham. But the record before us
presents nothing in the public records of Sioux County that
establishes that her interests were transferred to them.
   It is true that after the case at bar was commenced, the
Cunninghams offered certified copies of their mother’s will
and letters testamentary filed in Mobile County, Alabama. The
Cunninghams were required to establish themselves as the
record owners before the action was commenced. The plain
language of § 57-229 provides that the record owner of such
mineral interest has 23 years immediately prior to the filing
of the actions provided for in the dormant mineral statutes to
exercise publicly the right of ownership. The record does not
reflect that the Alabama probate documents through which the
Cunninghams claim mineral interests were ever recorded in
the office of the Sioux County clerk/register of deeds or filed
in the probate records of that county before Rice commenced
this action.
   The Cunninghams have not established within the time
required by § 57-229 that they are the record owners of the
mineral interests in question. Therefore, they have abandoned
such interests. The order of the district court is reversed with
directions to enter judgment that the Cunninghams have aban-
doned their claimed mineral interests described in their verified
claims, and their interests are terminated.

                     John McDowell and
                      Donald McDowell
   John McDowell and Donald McDowell filed the verified
claims described above on January 21 and February 14, 2011.
The McDowells were record owners of the minerals as heirs
named in the final decree of the estate of Delia Bixler. But the
McDowells did not properly identify the deed or other interest
under which their interest was claimed. Both claims referred
to a “Joint Tenancy Mineral Deed” dated December 17, 1958,
but they do not reference a book and page where the deed is
recorded in the public records of Sioux County.
   Section 57-229(3) provides that the record owner “shall
properly identify the deed or other instrument under which
the interest is claimed.” The McDowells did not properly
    Nebraska Advance Sheets
206	289 NEBRASKA REPORTS



identify the instrument under which their interest was claimed.
Reference to an unrecorded deed that may or may not exist
does not establish the proper chain of ownership necessary
to comply with the requirements for filing a verified claim.
Without proper identification of the deed or other instrument
under which the interest is claimed, there has been no compli-
ance with § 57-229.
   [9] An appellate court must not read anything plain, direct,
and unambiguous out of a statute. Herrington v. P.R. Ventures,
279 Neb. 754, 781 N.W.2d 196 (2010). The McDowells
did not properly identify the deed or other interest under
which their interest was claimed within the time required by
§ 57-229. Therefore, they have abandoned such interests; the
order of the district court is reversed with directions to enter
judgment that the McDowells have abandoned said mineral
interests; and their interests are terminated.

                     Joe Bixler and Bonnie
                         Bixler Szidon
   Joe Bixler and Bonnie Bixler Szidon filed two verified
claims that described different parcels of real estate located in
Sioux County in which they claimed their mineral interests.
As to the smaller interest, filed in Sioux County on January
26, 2011, in “Book A-61 of Miscell[aneous,] Page 635,” the
district court found there was no dispute that Joe Bixler and
Bonnie Bixler Szidon met the requirements of § 57-229. It
granted summary judgment in their favor and dismissed the
complaint. Rice has not appealed from that judgment.
   The district court found that the claim filed on January 26,
2011, by Joe Bixler and Bonnie Bixler Szidon in “Book A-61
of Miscell[aneous,] Page 634,” and referred to as the “larger”
claim, did not meet the requirements of § 57-229, because it
did not purport to identify the deed or other instrument under
which this interest was claimed. The court entered judgment
in favor of Rice and against Joe Bixler and Bonnie Bixler
Szidon, terminating and extinguishing the severed mineral
interests above described and vesting those interests in Rice.
We agree.
                   Nebraska Advance Sheets
	                         RICE v. BIXLER	207
	                        Cite as 289 Neb. 194

   As previously stated, if the land subject to the dormant
mineral statutes is not described correctly or the verified claim
does not properly identify the deed or other instrument under
which the interest is claimed, such failure does not meet either
statutory purpose of clearing title records or protecting identifi-
able property rights. The burden is upon the record owner to
properly identify such instrument.
   Because Joe Bixler and Bonnie Bixler Szidon failed to
describe the deed or other instrument under which the larger
mineral interest was claimed, they did not comply with the
statutory requirements. We therefore affirm that portion of the
judgment of the district court which terminated the mineral
interests of Joe Bixler and Bonnie Bixler Szidon described
in the verified claim filed in Sioux County in “Book A-61 of
Miscell[aneous,] Page 634.”

                         CONCLUSION
   For the reasons set forth herein, we affirm that portion of
the district court’s judgment described above and we reverse
that portion of the judgment of the district court which sus-
tained the motions for summary judgment in favor of Charles
Cunningham and Richard Cunningham and John McDowell
and Donald McDowell. We remand the cause with directions
to enter judgment in favor of Rice that the Cunninghams and
the McDowells have abandoned their interests in the minerals
described in their claims, and such interests are terminated. For
the reasons described above, the cross-appeal of Joe Bixler and
Bonnie Bixler Szidon is dismissed.
	Affirmed in part, and in part reversed
	                      and remanded with directions.
   Heavican, C.J., not participating.